 1   HARVEY P. SACKETT (72488)
 2

 3

 4   1055 Lincoln Avenue
     San Jose, California 95125-6011
 5   Telephone: (408) 295-7755
     Facsimile: (408) 295-7444
 6   Attorney for Plaintiff
 7   /as
 8                               UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10

11   RUBEN C. GUZMAN,                                         Case No.: 5:18-cv-06694-SVK
                                                         )
12                                                       )
                   Plaintiff,                            )    STIPULATION AND [PROPOSED]
13                                                       )
                                                         )    ORDER FOR THE AWARD AND
            v.                                           )    PAYMENT OF ATTORNEY FEES
14                                                            PURSUANT TO THE EQUAL
                                                         )
15   ANDREW SAUL,                                        )    ACCESS TO JUSTICE ACT, 28
     Commissioner of Social Security,                    )    U.S.C. § 2412(d)
16                                                       )
                                                         )
                  Defendant.                             )
17
                                                         )
18                                                       )

19          On November 26, 2019 this Court issued an order reversing the final decision of the

20   Defendant, Andrew Saul, the Commissioner of Social Security (Commissioner), with a remand

21   for a rehearing, 42 U.S.C. § 405(g) (sentence four); judgment was entered.

22          In the interest of administrative and judicial economy, the parties have agreed to

23   stipulate that an award of FOUR THOUSAND FIVE HUNDRED EIGHTY-FOUR AND

24   TWENTY ($4,584.20) in attorney fees under the Equal Access to Justice Act (EAJA), 28

25   U.S.C. § 2412(d), is reasonable. This award is without prejudice to Plaintiff’s right to seek

26   attorney’s fees under section 206(b) of the Social Security Act, 42 U.S.C. § 406(b), subject to

27

28                                                   1

     STIPULATION AND [PROPOSED] ORDER FOR THE AWARD AND PAYMENT OF ATTORNEY
     FEES PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
 1   the offset provisions of the EAJA. However, this award shall constitute a complete release
 2   from and bar to any claims Plaintiff may have relating to EAJA fees and costs. Further, such
 3   award shall not be used as precedent in any future cases, nor be construed as a concession by
 4   the Commissioner that the original administrative decision denying benefits to Plaintiff was not
 5   substantially justified.
 6           After the Court issues an order for EAJA fees to Plaintiff, the Government will
 7   consider the matter of Plaintiff’s assignment of EAJA fees to Harvey P. Sackett (“Counsel”).
 8   Pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010), the ability to honor an assignment will
 9   depend on whether the fees are subject to any offset allowed under the United States
10   Department of the Treasury’s Offset Program. After the order for EAJA is entered, the
11   Government will determine whether they are subject to offset. Fees shall be made payable to
12   Plaintiff, but if the Department of Treasury determines Plaintiff does not owe a federal debt,
13   then the Government shall cause the payment of fees, expenses, and costs to be made payable
14   directly to Counsel, pursuant to the assignment executed by Plaintiff. Any payments made
15   shall be delivered and made payable to Counsel.
16           Accordingly, Defendant agrees to pay Plaintiff $4,584.20 in attorney’s fees.
17           All parties whose signature lines appear in this document have consented to its filing.
18   This award is without prejudice to the rights of Sackett and Associates and/or Harvey P.
19   Sackett to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the
20   savings clause provisions of the EAJA.
21

22   Dated: February 24, 2020                     SACKETT AND ASSOCIATES
23
                                           By:    /s/ HARVEY P. SACKETT
24                                                HARVEY P. SACKETT
                                                  Attorney for Plaintiff
25                                                RUBEN C. GUZMAN
26

27

28                                                    2

     STIPULATION AND [PROPOSED] ORDER FOR THE AWARD AND PAYMENT OF ATTORNEY
     FEES PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
 1
     Dated: February 25, 2020                DAVID L. ANDERSON
 2                                           United States Attorney

 3                                    By:    /s/BEN PORTER
                                             BEN PORTER
 4                                           Special Assistant United States Attorney
 5                                           Attorneys for Defendant
                                             [*As authorized by email on 2/24/20]
 6

 7                                        ORDER

 8   Pursuant to the stipulation, IT IS SO ORDERED.
 9

10

11   Dated: February 26, 2020
                                             HON. SUSAN VAN KUELEN
12                                           United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                               3

     STIPULATION AND [PROPOSED] ORDER FOR THE AWARD AND PAYMENT OF ATTORNEY
     FEES PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
